


110 HRES 657 EH: Expressing heartfelt sympathy for the

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 657
		In the House of Representatives, U.
		  S.,
		
			October 2, 2007
		
		RESOLUTION
		Expressing heartfelt sympathy for the
		  victims of the devastating thunderstorms that caused severe flooding during
		  August 2007 in the States of Illinois, Iowa, Minnesota, Ohio, and Wisconsin,
		  and for other purposes.
	
	
		Whereas during August 2007, severe thunderstorms were
			 responsible for bringing as much as 18 inches of torrential rain to parts of
			 the States of Illinois, Iowa, Minnesota, Ohio, and Wisconsin, resulting in
			 devastating floods;
		Whereas these storms tragically took the lives of 14
			 people;
		Whereas these storms injured countless other people,
			 damaged or destroyed thousands of homes, and devastated businesses and
			 institutions;
		Whereas on August 21, 2007, the Governor of Minnesota
			 declared Fillmore, Houston, Steele, Olmsted, Wabasha, and Winona Counties,
			 Minnesota, to be in a state of disaster as a result of these storms, and
			 subsequently Dodge County, Minnesota, received a Federal major disaster
			 declaration as well;
		Whereas on August 19, 2007, and in the days following, the
			 Governor of Wisconsin declared Crawford, La Crosse, Richland, Sauk, Vernon,
			 Columbia, Dane, Grant, Green, Iowa, Jefferson, Kenosha, Racine, and Rock
			 Counties, Wisconsin, to be in a state of disaster as a result of these
			 storms;
		Whereas on August 22, 2007, and in the days following, the
			 Governor of Iowa declared Appanoose, Boone, Calhoun, Cherokee, Davis, Humboldt,
			 Mahaska, Palo Alto, Pocahontas, Van Buren, Wapello, Wayne, and Webster
			 Counties, Iowa, to be in a state of disaster as a result of these
			 storms;
		Whereas on August 22, 2007, the Governor of Ohio declared
			 Allen, Crawford, Hancock, Hardin, Putnam, Richland, Seneca, Van Wert, and
			 Wyandot Counties, Ohio, to be in a state of disaster as a result of these
			 storms;
		Whereas on August 24, 2007, and in the days following, the
			 Governor of Illinois declared Cook, DeKalb, DuPage, Grundy, Lake, LaSalle,
			 Kane, Knox, McHenry, Warren, and Will Counties, Illinois, to be in a state of
			 disaster as a result of these storms;
		Whereas President Bush declared 7 counties in Minnesota, 7
			 counties in Ohio, and 7 counties in Wisconsin to be major disaster areas as a
			 result of these storms, and individuals and families in these areas became
			 eligible for Federal disaster assistance;
		Whereas numerous individuals and entities have selflessly
			 and heroically given of themselves and their resources to aid in the disaster
			 relief efforts; and
		Whereas the catastrophic injury, death, and damage in
			 Illinois, Iowa, Minnesota, Ohio, and Wisconsin would have been even worse in
			 the absence of local relief efforts: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses
			 heartfelt sympathy for the victims of the devastating thunderstorms that caused
			 severe flooding during August 2007 in the States of Illinois, Iowa, Minnesota,
			 Ohio, and Wisconsin;
			(2)conveys gratitude
			 to the local, State, and Federal officials and emergency personnel who
			 responded swiftly to the crisis, including emergency management teams in each
			 of the affected States, Michael Chertoff, Secretary of Homeland Security, and
			 David Paulison, Administrator of the Federal Emergency Management
			 Agency;
			(3)recognizes the
			 generous and selfless support of citizens, local businesses, the American Red
			 Cross, the United Way, Catholic Charities, and the Salvation Army; and
			(4)reaffirms support
			 to helping the victims of the flooding rebuild their homes and lives.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
